Christiancy J.:
I concur with my brother Manning in holding that the information is sufficient for the case made by the proofs, and that the statute in question is constitutional.
The question suggested by my brother Campbell in reference to a plea of former conviction or acquittal in Canada, is one which does not' arise in the case, as there was no such plea; and for this reason it can have no bearing upon the constitutionality of the statute as applied to this case.
Should this question ever arise, it will not, I think, be found , much more difficult, of solution, in a manner con-, sistent with the rights of a defendant, than in many other cases where a plea of former conviction or acquittal has been interposed. In most, if. not in all cases, where such plea is put in, it' is necessary to resort to proof dehors the record to' establish it, and that before the trial on the merits. Nor, so far as I can discover, does the question of difficulty in procuring evidence from a foreign jurisdiction have any bearing uj>on the question: this is a difficulty which might and often does occur in every species of trial, where all parts of the transaction have occurred within the *343State; and it is a difficulty -which, affects the prosecution even more than the defense; as the defendant under the tatute may take depositions out of the State if he please, while the prosecution can not, unless the defendant elect to do so.
But upon the question of the admissibility of Bell Morrissey, the wife of William Morrissey, in behalf of John Morrissey, to prove an alibi as to him, I concur with my brother Campbell, that her testimony was admissible under the act of March 11th, 1861. The act took effect from its date, and the trial seems to have been' had the next day, and probably before the Court was aware of its passage.
I also concur with my brother Campbell, that the statute in reference to informations does not authorize a criminal prosecution by information when the defendant has been discharged on preliminary examination. This examination was, I think, intended as the principal safeguard against groundless or vindictive prosecutions which it was supposed might otherwise occur, where t-he interposition of the g'rand jury was dispensed with. The Legislature do not seem to have been willing to leave the question of prosecution to the judgment or discretion of the prosecuting officer alone. This safeguard would be swept away, and the purpose of the statute defeated, if the defendant could be put upon his trial upon an information after he had been discharged upon the examination.
vThe statute provides that a defendant may waive an examination: and in Washburn v. The People, 10 Mich. 372, the majority of this Court held that the defendant might waive this right as well when called upon to plead to the information, as when brought before the examining magistrate. That in order to take advantage of the want of such examination, the defendant must plead it in abatement, or move to quash the information upon that ground; and if he did neither, he must be held to have waived the examination. But in the present case there is no *344question of waiver, or of mere irregularity of proceedings prior .to the information. The matter here is in bar of the whole proceeding by information; and, though the question might perhaps have been brought before the Court by motion to quash, and perhaps by plea, to the jurisdiction, yet whenever the fact appears to the Court to be undisputed, in any stage of the case, I think it is the duty of the Court to arrest the proceedings, and that the defendant should therefore be allowed to show the fact 'under the plea of -not guilty; as the whole jurisdiction of the Court to try the prisoner depends upon it.
Upon the two grounds above indicated, I think the verdict should be set aside; but as the fact of the acquittal upon the examination appears to have been undisputed, no new trial should be granted.

Judgment reversed\ and prisoners discharged.